DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurauchi et al. (US Patent No.: 4769567).
For claim 1, Kurauchi et al. disclose the claimed invention comprising: a rotor (reference numeral 4) having an outer surface that defines a circumference (see figure 1), the rotor rotatable about a rotational axis (see figure 1); a stator (reference numeral 1) surrounding at least a portion of the rotor (see figure 1), the stator having a plurality of stator poles (reference numeral 2) extending radially inwardly toward the rotor (see .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al. (US Patent No.: 4769567).

For claim 3, Kurauchi et al. disclose the claimed invention except for the (P/2)-number of different spacing angles including at least two of a first spacing angle and at least two of a second spacing angle; the first spacing angle equals (360°/P)-X; the second spacing angle equals (360°/P)+Y; and X and Y are each a predetermined, non-zero number of angular degrees.  Having a particular spacing angle and a particular number of different spacing angles would merely involve adjusting the position of the magnets which is disclosed by Kurauchi et al. (see figures 1, 5, reference numerals 3a-3f), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that a particular number of different spacing angles can be achieved and also attaining a particular angle for these spacing angles for the magnets of Kurauchi et al. 
For claim 4, Kurauchi et al. disclose the claimed invention except for X and Y being equal.  Kurauchi et al. already disclose the adjusting of the position of the magnets (see figures 1, 5, reference numerals 3a-3f), and a person of ordinary skill can adjust the magnets so that the values of X and Y can be equal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that X and Y would be equal for the magnets of Kurauchi et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  
For claim 5, Kurauchi et al. disclose the claimed invention except for X and Y being unequal.  Kurauchi et al. already disclose the adjusting of the position of the magnets (see figures 1, 5, reference numerals 3a-3f), and a person of ordinary skill can adjust the magnets so that the values of X and Y can be unequal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that X and Y would be unequal for the magnets of Kurauchi et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  
For claim 6, Kurauchi et al. disclose the claimed invention including there being six of permanent magnets (reference numerals 3a-3f) coupled to the outer surface of the rotor (reference numeral 4, see figure 1), but Kurauchi et al. do not specifically disclose the six permanent magnets being spaced apart by three different spacing angles.  Having a particular number of different spacing angles would merely involve 
For claim 7, Kurauchi et al. disclose the claimed invention except for the three different spacing angles including at least 60°-X, 60°+Y; and X and Y are each a predetermined, non-zero number of angular degrees.  Having a particular spacing angle and a particular number of different spacing angles would merely involve adjusting the position of the magnets which is disclosed by Kurauchi et al. (see figures 1, 5, reference numerals 3a-3f), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that a particular number of different spacing angles can be achieved and also attaining a particular angle for these spacing angles for the magnets of Kurauchi et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  
For claim 8, Kurauchi et al. disclose the claimed invention except for X and Y both equal 2.  Kurauchi et al. already disclose the adjusting of the position of the magnets (see figures 1, 5, reference numerals 3a-3f), and a person of ordinary skill can adjust the magnets so that the values of X and Y can both equal 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that X and Y would 
For claim 9, Kurauchi et al. disclose the claimed invention except for X equaling 3.5 and Y equaling 1.  Kurauchi et al. already disclose the adjusting of the position of the magnets (see figures 1, 5, reference numerals 3a-3f), and a person of ordinary skill can adjust the magnets so that the value of X is 3.5 and the value of Y is 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that X is 3.5 and Y is 1 for the magnets of Kurauchi et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al. as applied to claim 1 above, and further in view of Fahimi et al. (US Patent Application Pub. No.: US 2015/0048704 A1).
For claim 10, Kurauchi et al. disclose the claimed invention except for the stator windings comprising a conductive material selected from the group consisting of copper and anodized aluminum.  Having the stator windings comprised of a conductive material such as copper is a known skill as exhibited by Fahimi et al. (see paragraph [0056]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the copper as disclosed by Fahimi et al. for the stator windings of Kurauchi et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al. (US Patent No.: 4769567) in view of Krefta et al. (US Patent No.: 4950960).
For claim 11, Kurauchi et al. disclose the claimed invention comprising: a rotor (reference numeral 4) having an outer surface that defines a circumference (see figure 1), the rotor rotatable about a rotational axis (see figure 1); a stator (reference numeral 1) surrounding at least a portion of the rotor (see figure 1), the stator having a plurality of stator poles (reference numeral 2) extending radially inwardly toward the rotor (see figure 1); a plurality of stator windings (reference numeral 5, figure 1), each stator winding wound around a different one of the stator poles (reference numeral 2, see figure 1); and a plurality of permanent magnets (reference numerals 3a-3f) coupled to the outer surface of the rotor (reference numeral 4) and spaced apart from the plurality of stator poles (see figure 1), each permanent magnet (reference numerals 3a-3f) shaped like an arc having an arc length (see figure 1), and each permanent magnet (reference numerals 3a-3f) circumferentially spaced apart from two adjacent permanent magnets by a spacing angle (see figure 1), wherein: the arc length of each permanent magnet (reference numerals 3a-3f) has an associated center point (see figure 1), each permanent magnet (reference numerals 3a-3f) has an axis of symmetry that extends perpendicularly from the rotational axis through its associated center point (see figure 1), the spacing angle is defined as an angle between the axis of symmetry of the two adjacent permanent magnets (reference numerals 3a-3f), and the spacing angles are not all equal (see figure 1).  Kurauchi et al. however do not specifically disclose the arc 
Krefta et al. disclose the arc length of two of the permanent magnets (reference numerals 61, 63) being unequal to the arc lengths of the other permanent magnets (reference numerals 59, 65, see figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have permanent magnets with different arc lengths as disclosed by Krefta et al. for the permanent magnets of Kurauchi et al. for improving efficiency and attaining desirable torque characteristics (see Krefta et al.’s column 2, lines 9-30).  
For claim 12, Kurauchi et al. disclose the claimed invention including there being P-number of permanent magnets (reference numerals 3a-3f) coupled to the outer surface of the rotor (reference numeral 4, see figure 1), but Kurauchi et al. in view of Krefta et al. however do not specifically disclose the permanent magnets being circumferentially spaced apart by (P/2)-number of different spacing angles.  Having a particular number of different spacing angles would merely involve adjusting the position of the magnets which is disclosed by Kurauchi et al. (see figures 1, 5, reference numerals 3a-3f), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that a particular number of different spacing angles can be achieved for the magnets of Kurauchi et al. in view of Krefta et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  

For claim 14, Kurauchi et al. in view of Krefta et al. disclose the claimed invention except for X and Y being equal.  Kurauchi et al. already disclose the adjusting of the position of the magnets (see figures 1, 5, reference numerals 3a-3f), and a person of ordinary skill can adjust the magnets so that the values of X and Y can be equal.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that X and Y would be equal for the magnets of Kurauchi et al. in view of Krefta et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  
For claim 15, Kurauchi et al. in view of Krefta et al. disclose the claimed invention except for X and Y being unequal.  Kurauchi et al. already disclose the adjusting of the 
For claim 16, Kurauchi et al. disclose the claimed invention including there being six of permanent magnets (reference numerals 3a-3f) coupled to the outer surface of the rotor (reference numeral 4, see figure 1), but Kurauchi et al. in view of Krefta et al. do not specifically disclose the six permanent magnets being spaced apart by three different spacing angles.  Having a particular number of different spacing angles would merely involve adjusting the position of the magnets which is disclosed by Kurauchi et al. (see figures 1, 5, reference numerals 3a-3f), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that a particular number of different spacing angles can be achieved for the magnets of Kurauchi et al. in view of Krefta et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59).  
For claim 17, Kurauchi et al. in view of Krefta et al. disclose the claimed invention except for the three different spacing angles including at least 60°-X, 60°+Y; and X and Y are each a predetermined, non-zero number of angular degrees.  Having a particular spacing angle and a particular number of different spacing angles would merely involve adjusting the position of the magnets which is disclosed by Kurauchi et al. (see figures 
For claim 18, Kurauchi et al. in view of Krefta et al. disclose the claimed invention except for X and Y both equaling 2; and the arc length of two or more of the permanent magnets being 10° greater than the arc lengths of the other permanent magnets.  Kurauchi et al. already disclose the adjusting of the position of the magnets (see figures 1, 5, reference numerals 3a-3f), and a person of ordinary skill can adjust the magnets so that the values of X and Y can both equal 2; and also Krefta et al. further disclose the arc length of two of the permanent magnets (reference numerals 61, 63) being 10° greater than the arc lengths of the other permanent magnets (reference numerals 59, 65, see figures 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the magnets as disclosed by Kurauchi et al. so that X and Y would both equal 2 for the magnets of Kurauchi et al. in view of Krefta et al. for the reasoning of producing desirable torque (see Kurauchi et al.’s column 1, lines 56-59), and also to have the arc lengths of two or more of the permanent magnets be 10° greater than the arc lengths of the other permanent magnets as disclosed by Krefta et al. for the permanent magnets of Kurauchi et al. in view of Krefta et al. for improving efficiency and attaining desirable torque characteristics (see Krefta et al.’s column 2, lines 9-30).  
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al. in view of Krefta et al. as applied to claim 11 above, and further in view of Fahimi et al. (US Patent Application Pub. No.: US 2015/0048704 A1).
For claim 20, Kurauchi et al. in view of Krefta et al. disclose the claimed invention except for the stator windings comprising a conductive material selected from the group .  









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor magnet configurations: US 20040070361 A1 (Carrier, Mark E. et al.), US 20170040853 A1 (Totaro; Philip et al.), US 20150091407 A1 (Kayano; Shinsuke et al.), US 20140145525 A1 (DOOLEY; Kevin Allan), US 20100123426 A1 (Nashiki; Masayuki et al.), US 20060038457 A1 (Miyata; Koji), US 20050099082 A1 (Nashiki, Masayuki), US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834